Citation Nr: 0719677	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia, and if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction is with the RO in Honolulu Hawaii.  

In August 2006, VA received evidence in support of the 
veteran's claim on appeal.  This evidence was received after 
the RO last issued a statement of the case in June 2005.  
This evidence consists of a letter from the veteran's 
treating psychiatrist at the VA outpatient mental health 
clinic.  The evidence does not contain any information 
relating to onset of the veteran's psychiatric disorder 
during service or within one year of separation from service 
and does not contain any opinion relating his psychiatric 
disorder to his service.  The Board concedes that the veteran 
has been diagnosed with schizophrenia and undergoes treatment 
for schizophrenia.  As this evidence does not relate to the 
reason that the Board is denying his claim, but rather to 
facts already conceded by the Board, it is not pertinent to 
his claim.  Therefore, the Board will adjudicate his claim, 
irrespective of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2006).  


FINDINGS OF FACT

1. Entitlement to service connection for schizophrenia, 
chronic, paranoid type, was denied by the RO in an April 2001 
rating decision.  The veteran did not appeal.

2.  Evidence received since the April 2001 RO decision is 
neither cumulative nor redundant and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for paranoid schizophrenia.  

3  No credible evidence of record shows that the veteran's 
current paranoid schizophrenia had its onset or was 
aggravated during active service, manifested within one year 
of separation from active service, or is etiologically 
related to his active service.  


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied service 
connection for schizophrenia, chronic, paranoid type, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

2.  New and material evidence has been presented to reopen a 
finally disallowed claim of entitlement to service connection 
for paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006). 

3.  The criteria for service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice as to 
assignment of disability ratings and effective dates.  
However, no prejudice to the veteran can result.  Because the 
Board is denying his claim for service connection, any 
questions as to these downstream elements are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in October 2003.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
March 2004.  The veteran was informed of the requirements of 
a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  This letter also informed the 
veteran that he had previously been denied service-connection 
for schizophrenia, chronic, paranoid type, and that he must 
submit new and material evidence in order to reopen his 
claim.  He was given the definition of new and material 
evidence.  He was told that the submitted evidence must show 
that his claimed condition was incurred in or aggravated 
during his active military service.  Thus, the RO properly 
sufficiently informed him of the basis of the last final 
disallowance, lack of evidence showing service incurrence or 
aggravation.  The content and timing of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b),  and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  The veteran has not sought VA assistance in 
obtaining any other evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or of a 
disease manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, for the reasons discussed below, the preponderance of 
the evidence is against a finding that the veteran's paranoid 
schizophrenia occurred during active service or manifested 
within an applicable presumptive period.  Therefore, the 
Board declines to afford the veteran a medical examination.  

Thus, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006), Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Psychoses are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


New and material evidence

In April 2001, the RO denied the veteran's claim for service 
connection for schizophrenia, chronic, paranoid type.  The 
basis of the denial was that the evidence failed to show that 
his claimed disability had its onset or was aggravated during 
active service.  In a letter dated April 20, 2001, he was 
notified of that decision and of his appellate rights.  He 
did not appeal that decision; the next communication 
regarding this claimed disability being received by the RO in 
September 2003, more than one year after the April 2001 
notice letter.  Therefore, the April 2001 decision is final.  
See 38 U.S.C.A. § 7105(c), 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence of record at the time of the April 2001 
decision included VA treatment records and service medical 
records.  

Evidence received since the April 2001 decision includes a 
letter, dated in September 2003, from an individual 
identifying himself as R.K., who states that he served with 
the veteran.  R.K. wrote that the veteran was nervous, 
"hyper", talked to himself, and believed a dead person was 
talking to him.  

Also of record is a June 2004 letter from G.A.P., D.O., who 
identifies himself as a psychiatric resident caring for the 
veteran at the Honolulu VA.  G.A.P. states 

I have reviewed his reported problems and 
symptoms while on active duty... and the 
corroborative statement from his fellow 
soldier Mr. [R.K.].  His reported 
symptoms and signs and symptoms witnessed 
by Mr. [R.K.] are consistent with 
manifestations of his diagnosis of 
Schizophrenia, Paranoid Type.  My opinion 
is based on my knowledge of Mr. [the 
veteran] from treating him and the 
written notes of other residents and 
attending physicians who have treated Mr. 
[the veteran] in the past.

As this evidence was created since the April 2001 Board 
decision, it is new evidence.  Treating this evidence in a 
manner most favorable to the appellant, and considering the 
holding of Justus that new evidence will be considered 
credible for the purpose of reopening a claim, the Board 
finds that this evidence is material evidence because it 
raises a reasonable possibility of substantiating the 
appellant's claim.  Thus, as new and material evidence has 
been submitted, the Board finds that the appellant's claim 
for entitlement to service connection for paranoid 
schizophrenia must be reopened.  


Merits

Having reopened the appellant's claim, the Board turns to the 
issue of whether service connection is warranted.  Although 
all evidence is considered credible for the purpose of 
reopening a claim, no such requirement applies to deciding a 
claim on the merits.  Indeed, once the claim is reopened, 
"VA must determine, as a question of fact, both the weight 
and credibility of the new evidence in the context of all the 
evidence, old and new."  Id.  

Service medical records contain no complaints of or treatment 
for mental illness.  A February 1973 separation report of 
medical examination indicates that the veteran's psychiatric 
condition was normal.  In an associated report of medical 
history, the veteran indicated that he did not then have and 
had never had nervous trouble of any sort.  

R.K.'s September 2003 letter is incredible on its face and is 
afforded no probative weight.  In this letter, R.K. reports 
that he and the veteran were good friends during service and 
that he noticed that the veteran talked to himself a lot.  He 
goes on to state that the veteran spoke only very broken 
English and thus it was hard for R.K. and the veteran to 
communicate.  Given this difficulty in communication, R.K. 
states he asked a Mexican friend, who was also in the unit, 
why the veteran was talking to himself most of the time.  
According to R.K., the veteran told this translator that the 
veteran heard voices talking to him and that in IAT, at Fort 
Polk, Louisiana, the veteran saw someone get killed right in 
front of him.  R.K. goes on to say that since that time, the 
veteran thought that the "murdered guy" was talking to him.  
R.K. reports that even though everyone in the platoon, 
including the first sergeant, knew that the veteran had a 
mental disorder - everybody liked him anyway.  R.K. further 
reports that the veteran did not drink or smoke, that R.K. 
knew of, and that R.K. advised the veteran to get 
professional help.  However, according to R.K., the veteran 
refused to do so, fearing that he may end up in a mental 
hospital.  R.K. then states that the veteran was 
"paranoid."  

The content of R.K.'s letter is internally inconsistent, 
inconsistent with other evidence of record, and explains too 
much.  Taken in isolation, each discrepancy would not 
necessarily indicate a lack of credibility.  Taken 
collectively, these discrepancies render R.K.'s letter 
incredible, and thus without any probative value.  

First, although R.K. states that he and the veteran were good 
friends, he states that he needed a translator to understand 
the veteran because the veteran spoke only broken English.  
As it is unlikely that a good friendship would develop when 
two persons could not communicate without a translator, the 
question is raised as to whether R.K. is credible.

Second, R.K. states that the veteran did not drink during 
service.  However, this is contradicted by the veteran's own 
statements.  In a March 1988 VA hospital discharge summary, 
the veteran reported that during his stay in the military he 
increased his alcohol and drug use.  A January 1994 VA 
hospital discharge summary recorded the veteran's report that 
he been using alcohol for 29 years, which encompasses his 
period of service.  Thus, it is highly unlikely that R.K. 
would not know that the veteran drank alcohol, had R.K. 
indeed served with the veteran, especially given the close 
relationship R.K. alleges he shared with the veteran.  

Third, R.K.'s report that everyone, including supervisory 
personnel, knew that the veteran was mentally ill, but liked 
him anyway, implies that the veteran's own superior non-
commissioned officer chose to neglect his duties, which would 
surely have included reporting a soldier who was mentally 
ill, simply because he liked the veteran.  Again, that the 
first sergeant would place himself at risk by neglecting his 
duties, simply because he "liked" the veteran, stretches 
the imagination.  

Fourth, R.K.'s letter covers too many bases at once.  Not 
only does R.K. indicate the veteran acted in a bizarre manner 
and that everyone knew he had a "mental disorder", but he 
also neatly supplies reasons why there is no record of the 
veteran's mental illness during service; the veteran did not 
seek professional help out of fear of commitment and everyone 
else liked the veteran, implying that no one else reported 
his allegedly obvious mental disorder.  As if to insure that 
VA understood that the veteran's mental disorder during 
service was the same disorder from which he currently 
suffers, R.K adds that "[h]e was paranoid."  

Finally, that R.K. served with the veteran or even served in 
the military is further drawn into question by his reference 
to the veteran's experience in "IAT".  Apparently, R.K was 
trying to refer to Advanced Infantry Training, or Advanced 
Individual Training, commonly known as AIT.  It is difficult 
to believe that an Army veteran would state incorrectly an 
abbreviation commonly known to Army personnel.  R.K. provides 
no evidence that he served with the veteran other than the 
assertions in this letter, and, indeed, has provided no 
evidence that he ever served in the armed forces.  Given the 
discrepancies described above, the Board finds this letter to 
lack credibility and thus affords it no probative value.

Likewise, the June 2004 letter from G.A.P., D.O., is afforded 
no probative value.  Although G.A.P. states that his opinion 
was based in part on notes of past treatment of the veteran, 
G.A.P.'s references to events or symptoms allegedly exhibited 
by the veteran during service rest solely on R.K.'s letter.  
Because R.K.'s letter is not credible, G.A.P.'s opinion as to 
inservice manifestations of the veteran's mental 




illness is not credible.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (an opinion based upon an inaccurate factual 
premise has no probative value).  Therefore, this medical 
opinion is without any probative value.  

While there is no credible evidence that the veteran suffered 
from paranoid schizophrenia during service, the complete lack 
of reports of mental illness in his service medical records 
is evidence that he did not suffer from mental illness during 
service, as is the finding upon separation that his 
psychiatric condition was normal.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Nor, can inservice incurrence of paranoid schizophrenia be 
established by application of 38 C.F.R. § 3.307 and § 3.309.  
The first mention of schizophrenia is found in June 1995 VA 
mental disorders examination conducted in development of a 
claim for nonservice-connected disabilities pension.  That 
examiner provided diagnoses of alcohol dependence, alcohol-
induced psychotic disorder with hallucinations, rule out 
schizophrenia, recurrent major depression episodes in past, 
social phobia, and rule out post traumatic stress disorder.  
March 1996 VA mental health clinic notes mark the first 
diagnosis of schizophrenia.  Notably, the veteran had been 
treated by VA since February 1988 for alcohol abuse.  Had his 
paranoid schizophrenia manifested earlier, surely such would 
have been noted by one of the many mental health 
professionals the veteran necessarily came in contact with 
during his treatment for alcohol abuse.  Thus, his paranoid 
schizophrenia did not have its onset during any applicable 
presumptive period.  

In summary, no credible evidence shows that the veteran's 
paranoid schizophrenia had its onset during service, for many 
years after separation from service, or is otherwise 
etiologically related to his service.  Therefore, his claim 
for service connection for this disability must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


